DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 10/21/20. New Grounds of Rejection in view of Olanders is applied to address the newly added limitation 
Specification
1.	The abstract dated 12/14/18 of the disclosure is objected to because this abstract includes two paragraphs instead of one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sidel Participations (European English Translation of the Description Section of JP 2010-507503 A) in view of Olanders (US 5,011,664).
In the Background Art section of the specification [0002-0004], Applicant teaches that it is known that a preform is heated then hydrogen peroxide mist or gas is applied to the heated preform [0003]. Applicant also teaches that it is known apply liquid mixture of hydrogen peroxide and ethanol to a PET preform.
Regarding claims 7 and 15, Sidel discloses a method and apparatus for sterilizing a preform, [0001] comprising:
A light irradiation step [0068] of irradiating at least a mouth portion of the preform with light containing ultraviolet rays [0113]; 
A sterilizer gas blasting step [0046 and 0102] of gasifying a sterilizer containing at least hydrogen peroxide and blasting the sterilizer gas to the preform;

A nozzle [0014; 0100] that blasts a sterilizer gas to the preform on the transfer device; and a lamp that irradiates at least a mouth portion of the preform with light containing ultraviolet rays.
Sidel appears silent to disclose placing the UV lamp(s) upstream of the nozzle so that the UV irradiation step is performed before the sterilizer gas blasting step.
Olanders discloses an arrangement for sterilizing a travelling material web (col.1, lines 6-10; and Fig.2:8 and 1) where the arrangement includes a heating arrangement having chamber that includes a UV light, and the chamber is placed before application of the sterilizing gas (col.3, lines 56-68, col.4, lines 1-8, col.5, lines 36-44; Fig.2:8, 9, 15, and 21) in order to additionally provide the possibility of an improved sterilizing effect through synergism (col.4, lines 1-5). The combined Sidel method/apparatus results in having the UV lamp disposed upstream of the nozzle so that the UV light irradiation step is performed before the sterilizer gas blasting step. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Olanders UV heating arrangement (Fig.2:21) to Sidel method/apparatus ) in order to additionally provide the possibility of an improved sterilizing effect through synergism.
Regarding claim 8, Sidel discloses that the sterilizer gas is generated by spraying [0014] the sterilizer into an evaporating portion, and is blasted to the preform from a nozzle of the evaporating portion.
Regarding claim 9, Sidel discloses that the nozzle [0028] or a plurality of the nozzles is opposed to a traveling path of the preform, and the sterilizer gas is blasted to the preform from the nozzle or the nozzles.

Regarding claim 11, Sidel discloses that the sterilizer gas [0018] is blasted to the preform, air is blasted to a part of the preform to which the sterilizer gas has been blasted.
Regarding claim 12, Sidel discloses that the air is hot air [0018].
Regarding claim 13, Sidel discloses that the light containing ultraviolet rays is light [0113] emitted by a xenon flash lamp.
Regarding claim 14, Sidel discloses that the mouth portion of the preform is intensively irradiated [0113] with the light containing ultraviolet rays.
Regarding claims 16-17 and 26 Sidel appears silent to disclose the concentration of hydrogen peroxide and the use of ethanol.
However, one of ordinary skill in the art would readily recognize that the inherent concentration of aqueous hydrogen peroxide in Sidel is decreased or increased, including 30% by mass or less in order to sterilize different types of bottles with different degrees of contamination; and one of ordinary skill in the art would have recognized adding ethanol to Sidel aqueous hydrogen peroxide in order to sterilize various different types of bottles with different makeup materials. The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the inherent concentration of hydrogen peroxide in Sidel by decreasing or increasing the concentration of hydrogen peroxide, including 30% by mass or less in order to sterilize different types of bottles with different degrees of contamination. 
Regarding claim 18, Sidel discloses an air nozzle [0018] that blasts air to the preform is arranged downstream of the nozzle along the transfer device [0007].

Regarding claim 20, Sidel discloses that the nozzle [0010] is disposed at a tip end part of an evaporating portion that gasifies the sterilizer by spraying the sterilizer.
Regarding claim 21, Sidel discloses that the nozzle that feeds the sterilizer gas is divided into a plurality of pipelines (Fig.1:12), a discharge port of one of the pipelines is opposed to an opening of the preform, another of the pipelines extends along an outer surface of the preform, and a discharge port of the another pipeline is opposed to the outer surface of the preform.
Regarding claim 22, Sidel discloses that the lamp [0113] that emits the light containing ultraviolet rays is a xenon flash lamp.
Regarding claim 23, Sidel discloses a reflector plate [0076] arranged on a side of the lamp that emits the light opposite to the preform.
Regarding claim 24, Sidel discloses that the reflector plate [0076] is arranged to cover the mouth portion of the preform.
Regarding claim 25, Sidel appears silent to disclose the concentration of hydrogen peroxide.
However, one of ordinary skill in the art would readily recognize that the inherent concentration of hydrogen peroxide in Sidel is decreased or increased, including 30% by mass or less in order to sterilize different types of bottles with different degrees of contamination. The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the inherent concentration of hydrogen peroxide in Sidel by decreasing or increasing the concentration of hydrogen peroxide, including 30% by mass or less in order to sterilize different types of bottles with different degrees of contamination. 
Response to Arguments
7.	Applicant’s arguments, see pages 11-12 of the Remarks/Arguments section, filed on 10/21/20, with respect to the rejections of claims 7 and 14 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Olanders to address the added limitations of having a UV lamp upstream of the hydrogen peroxide nozzles so that the step of UV irradiation is performed before the step of the sterilizer gas blasting.
-	The amendment to the specification dated 10/21/20 is accepted. All of Applicants’ arguments on pages 11-12 of the Remarks/Arguments section are directed at one issue; Sidel does not teach having a UV lamp upstream of the hydrogen peroxide nozzles so that the step of UV irradiation is performed before the step of the sterilizer gas blasting. Now, the Olanders reference teaches an arrangement for sterilizing a travelling material web (col.1, lines 6-10; and Fig.2:8 and 1) where the arrangement includes a heating arrangement having chamber that includes a UV light, and the chamber is placed before application of the sterilizing gas (col.3, lines 56-68, col.4, lines 1-8, col.5, lines 36-44; Fig.2:8, 9, 15, and 21) in order to additionally provide the possibility of an improved sterilizing effect through synergism (col.4, lines 1-5). The combination of Sidel  and Olanders method/apparatus results in having the UV lamp disposed upstream of the nozzle so that the UV light irradiation step is performed before the sterilizer gas blasting step.
As to Applicant’s statement regarding acknowledgment of the three Japanese foreign priority documents, the record shows that the three Japanese foreign priority documents have been received on 12/14/18. 



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798